Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 29 November 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  
                     My dear General
                     November 29th 1781
                  
                  Inclosed You will find some Numbers a Copy of Which I Have kept and Which Contain some Names that May probably Occur in our Correspondance.  I Need Not telling you, My dear General, that I will Be Happy in Giving You Every Intelligence in My power, and Reminding You of the Most Affectionate friend You Can Ever Have.
                  The Goodness You Had to take upon Yourself the Communicating to the Virginia Army The Approbation of Congress Appears much Better to me than my writing to The Scattered parts of the Body I Had the Honor to Command—Give me Leave, My dear General, to Recall to Your Memory the Peculiar Situation of the troops Who Being Already in Virginia Were deprived of the Month Pay Given to the others—Should it Be Possible to do Some thing for them it Would give them Great Satisfaction.
                  I Will Have the Honor to write to You from Boston, My dear General, and Would Be Very Sorry to think this is my last letter.  Accept However once More the Homage of the Respect and of the Affection that Render me for Ever.  Your Most obedient Servant and tender friend
                  
                     Lafayette
                  
                  
                     I Beg You will present My Respects to Mrs Washington and My Compliments to George and the family—Will you Be so kind, My dear General, as to Remember me to Mr and Mrs Moris.
                  
                  
               